IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                             DIVISION ONE

                STATE OF WASHINGTON,                               No. 77721-1-1

                                     Respondent,

                               V.                                  UNPUBLISHED OPINION

                 KEVIN EUGENE HUTTON,
                                                                             VEC-3 1 2018
                                     Appellant.                    FILED:



                        ;PER CURIAM — Kevin Hutton appeals the DNA fee imposed as part of his

                sentence for assault and violations of a court order. Hutton contends, and the

                State concedes, that the $100 DNA collection fee should be stricken under State

                 v. Ramirez, 191 Wn.2d 732, 746-50, 426 P.3d 714(2018) because Hutton's DNA

                was previously collected and is on file with the Washington State Patrol Crime

                 Lab. We accept the concession of error and remand for the court to strike the

                 DNA fee from the judgment and sentence.

                         Remanded for amendment of the judgment and sentence.
               c:$
                ••
 tf)                                        FOR THE COURT:
L-Itatr)
                                                              77-)e-ck.e,g, 9
      U.-
-      c)
    C:)          Ls.1                                    .AttblA
                 c3
    1--I—
    C4.<
                 c=
                  ,
       C-3 '                                               9%44.1- ,    A (,,J